DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to an Application filed on 03/01/2021.
	Currently, claims 1-21 are examined as below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statements (IDS) filed on 03/01/2021 and 11/03/2021. The IDS have been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 5 is indefinite, because the limitation “an upper surface of the one end” renders the claim indefinite. It is unclear if it is “the one end” of the third insulating layer recited in claim 5 or “the one end” of at least one of the third electrode, the fourth electrode and the insulating layer as recited in the base claim 1. The limitation will be interpreted as the one end of the third insulating layer.
	Claim 11 is indefinite, because the limitation “the one area of the first bank” is not mentioned before. There is insufficient antecedent basis.
	Claim 18 is indefinite, because the limitation “an upper surface of each of the one end” renders the claim indefinite. It is unclear whether such one end is the “one end” of at least one of the third electrode and the fourth electrode” as recited in claim 18 or the “one end of at least one of the third electrode, the fourth electrode, and the insulating layer” as recited in the base claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 10-15 and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0074414 A1 to Lee et al. (“Lee”).

    PNG
    media_image1.png
    434
    591
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    757
    607
    media_image2.png
    Greyscale

	Regarding independent claim 1, Lee in Fig. 1 and Annotated Fig. 1 teaches a display device 100 (¶ 43, organic light emitting diode display device 100) comprising: 
a pixel (Fig. 1, ¶ 44 & ¶ 73-¶ 74 discloses pixel electrode 115, source and drain electrodes 132, a gate electrode 110 and an intermediate layer 134 emitting light, which are components of a pixel) in a display area (Fig. 1, ¶ 44, ¶ 73-¶ 74, a pixel would be in a display area) on a base layer 101 (¶ 44, substrate 101), 
wherein the pixel comprises: 
a first electrode 114 (Fig. 1 & ¶ 59, fourth electrode layer 114 on the left side of layer 134) and a second electrode 114 (Fig. 1 & ¶ 59, fourth electrode layer 114 on the right side of layer 134), the first and second electrodes 114 being spaced from each other (Fig. 1); 
a light emitting element 134 (¶ 73-¶ 74 & ¶ 5, intermediate layer 134 is an organic EML (i.e. emission layer) emitting light) between the first electrode 114 and the second electrode 114 (Fig. 1), the light emitting element 134 comprising a first end portion p1 (Annotated Fig. 1) and a second end portion p2 (Annotated Fig. 1); 
a first bank 133 (¶ 72, pixel defining layer 133 on the left and right sides of layer 134) overlapping with one area of each of the first electrode 114 and the second electrode 114 in a plan view (Fig. 1), the first bank 133 comprising a first sidewall (Fig. 1, right sidewall of the bank 133 on the left) adjacent to the first end portion p1 of the light emitting element 134 and a second sidewall (Fig. 1, left sidewall of the bank 133 on the right) adjacent to the second end portion p2 of the light emitting element 134 (Annotated Fig. 1); 
at least one of a third electrode 112-113 (Annotated Fig. 1 & ¶ 59, second electrode layer 112 and third electrode layer 113 on the left) on the first end portion p1 of the light emitting element 134 to connect (i.e. electrically connect; Fig. 1 & ¶ 61, electrodes 111-114 are electrically connected to one another and the layer 134) the first end portion p1 of the light emitting element 134 to the first electrode 114 and a fourth electrode 112-113 (Annotated Fig. 1 & ¶ 59, second electrode layer 112 and third electrode layer 113 on the right) on the second end portion p2 of the light emitting element 134 to connect (i.e. electrically connect; Fig. 1 & ¶ 61, electrodes 111-114 are electrically connected to one another and the layer 134) the second end portion p2 of the light emitting element 134 to the second electrode 114; and 
an insulating layer 131 (Fig. 1 & ¶ 56, second insulating layer 131) over the fourth electrode 112-113, and 
wherein one end of at least one of the third electrode 112-113, the fourth electrode, 112-113 and the insulating layer 131 ends at at least one of the first sidewall (Fig. 1, right sidewall of the bank 133 on the left) and the second sidewall (Fig. 1, left sidewall of the bank 133 on the right).
	Regarding claim 2, Lee in Fig. 1 further teaches one end of the third electrode 112-113 and one end of the fourth electrode 112-113 are respectively ended on the first sidewall (Fig. 1, right sidewall of the bank 133 on the left) and the second sidewall (Fig. 1, left sidewall of the bank 133 on the right) such that upper surfaces of the one end of the third electrode 112-113 and the one end of the fourth electrode 112-113 are parallel to the base layer 101 (Fig. 1).
	Regarding claim 10, Lee in Fig. 1 further teaches one end of the third electrode 112-113 ends at a height less than a highest height of the first sidewall (Fig. 1, right sidewall of the bank 133 on the left) with respect to the base layer 101, and 
one end of the fourth electrode 112-113 ends at a height less than a highest height of the second sidewall (Fig. 1, left sidewall of the bank 133 on the right) with respect to the base layer 101.
Regarding claim 11, Lee in Fig. 1 further teaches the first electrode 114 is on top of (i.e. in very close proximity to1) the one area of the first bank 133 comprising the first sidewall (Fig. 1, right sidewall of the bank 133 on the left), and 
the second electrode 114 is on top of (i.e. in very close proximity to) another area of the first bank 133 comprising the second sidewall (Fig. 1, left sidewall of the bank 133 on the right).
	Regarding claim 12, Lee in Fig. 1 further teaches the first electrode 112-113 is at bottom (i.e. lower portion) of one area of the first bank 133 comprising the first sidewall (see Fig. 1, right sidewall of the bank 133 on the left), and 
the second electrode 112-113 is at bottom (i.e. lower portion) of another area of the first bank 133 comprising the second sidewall (see Fig. 1, left sidewall of the bank 133 on the right).
	Regarding claim 13, Lee in Fig. 1 further teaches the first bank 133 comprises: 
a (1-1)th bank 133 (Fig. 1, bank 133 on the left side of layer 134) overlapping with the first electrode 114 and the third electrode 112-113 in a plan view; and 
a (1-2)th bank 133 (Fig. 1, bank 133 on the right side of layer 134) overlapping with the second electrode 114 and the fourth electrode 112-113 in a plan view, the (1-2)th bank being separated from the (1-1)th bank (Fig. 1).
	Regarding claim 14, Lee in Fig. 1 further teaches the first bank 133 surrounds an area in which the light emitting element 134 is disposed (Fig. 1), while having an opening or groove 133a (¶ 72, third opening 133a) corresponding to the area in which the light emitting element 134 is disposed (Fig. 1).
	Regarding claim 15, Lee in Fig. 1 further teaches the first electrode 114 and the third electrode 112-113 are connected to each other at at least one first contact portion located in an upper area of the third electrode 112-113 in a plan view (Fig. 1), and 
the second electrode 114 and the fourth electrode 112-113 are connected to each other at at least one second contact portion located in an upper area of the fourth electrode  112-113 in a plan view (Fig. 1).
	Regarding independent claim 17, Lee in Fig. 1 and Annotated Fig. 1 teaches a pixel (Fig. 1, ¶ 44 & ¶ 73-¶ 74 discloses pixel electrode 115, source and drain electrodes 132, a gate electrode 110 and an intermediate layer 134 emitting light, which are components of a pixel) comprising: 
a first electrode 114 (Fig. 1 & ¶ 59, fourth electrode layer 114 on the left side of layer 134) and a second electrode 114 (Fig. 1 & ¶ 59, fourth electrode layer 114 on the right side of layer 134), the first and second electrodes 114 being spaced from each other (Fig. 1); 
a light emitting element 134 (¶ 73-¶ 74 & ¶ 5, intermediate layer 134 is an organic EML (i.e. emission layer) emitting light) between the first electrode 114 and the second electrode 114 (Fig. 1), the light emitting element 134 comprising a first end portion p1 (Annotated Fig. 1) and a second end portion p2 (Annotated Fig. 1); 
a first bank 133 (¶ 72, pixel defining layer 133 on the left and right sides of layer 134) overlapping with one area of each of the first electrode 114 and the second electrode 114 in a plan view (Fig. 1), the first bank 133 comprising a first sidewall (Fig. 1, right sidewall of the bank 133 on the left) adjacent to the first end portion p1 of the light emitting element 134 and a second sidewall (Fig. 1, left sidewall of the bank 133 on the right) adjacent to the second end portion p2 of the light emitting element 134 (Annotated Fig. 1); 
at least one of a third electrode 112-113 (Annotated Fig. 1 & ¶ 59, second electrode layer 112 and third electrode layer 113 on the left) on the first end portion p1 of the light emitting element 134 to connect (i.e. electrically connect; Fig. 1 & ¶ 61, electrodes 111-114 are electrically connected to one another and the layer 134) the first end portion p1 of the light emitting element 134 to the first electrode 114 and a fourth electrode 112-113 (Annotated Fig. 1 & ¶ 59, second electrode layer 112 and third electrode layer 113 on the right) on the second end portion p2 of the light emitting element 134 to connect (i.e. electrically connect; Fig. 1 & ¶ 61, electrodes 111-114 are electrically connected to one another and the layer 134) the second end portion p2 of the light emitting element 134 to the second electrode 114, and 
an insulating layer 131 (Fig. 1 & ¶ 56, second insulating layer 131) over the fourth electrode 112-113, 
wherein one end of at least one of the third electrode 112-113, the fourth electrode, 112-113 and the insulating layer 131 ends at at least one of the first sidewall (Fig. 1, right sidewall of the bank 133 on the left) and the second sidewall (Fig. 1, left sidewall of the bank 133 on the right).
	Regarding claim 18, Lee in Fig. 1 further teaches one end of at least one of the third electrode 112-113 and the fourth electrode 112-113 ends at respective one of the first sidewall (Fig. 1, right sidewall of the bank 133 on the left) and the second sidewall (Fig. 1, left sidewall of the bank 133 on the right) such that an upper surface of each of the one end is parallel to the base layer 101 (Fig. 1).
Regarding claim 19, Lee in Fig. 1 further teaches the insulating layer 131 ends at the second sidewall (Fig. 1) such that an upper surface of the insulating layer 131 is parallel to the base layer 101 (Fig. 1).
Regarding claim 20, Lee in Fig. 1 further teaches the first electrode 114 and the second electrode 114 are on top of (i.e. in very close proximity to2) the first bank 133.
	Regarding claim 21, Lee in Fig. 1 further teaches the first electrode 114 and the second electrode 112-113 are at bottom (i.e. lower portion) of the first bank 133.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 3-4, 6-9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the base claim and any intervening claims or (ii) the objected claim and any intervening claims are fully incorporated into the base claim.
Claim 3 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 3, a second insulating layer on one area of the light emitting element, the second insulating layer exposing the first end portion and the second end portion of the light emitting element; a third insulating layer over the second insulating layer and the fourth electrode, the third insulating layer comprising the insulating layer.
Claims 4 and 6-8 would be allowable, because they depend from the allowable claim 3.
Claim 9 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 9, wherein one end of the third electrode ends at a highest height of the first sidewall with respect to the base layer, and one end of the fourth electrode ends at a highest height of the second sidewall with respect to the base layer.
Claim 16 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 16, at least one first contact hole located at the first contact portion to connect the first electrode and the third electrode; and at least one second contact hole located at the second contact portion to connect the second electrode and the fourth electrode.
Claim 5 is rejected.
Claim 5 would be allowable if (i) rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims or (ii) the rejected claim and any intervening claims are fully incorporated into the base claim.
Claim 5 would be allowable, because claim 5 depends from the allowable claim 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                                                            

/JAY C CHANG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                                                                                                                                                                    

	
	
	
	
	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 on top of. (n.d.) Farlex Dictionary of Idioms. (2015). Retrieved October 5 2022 from https://idioms.thefreedictionary.com/on+top+of
        2 on top of. (n.d.) Farlex Dictionary of Idioms. (2015). Retrieved October 5 2022 from https://idioms.thefreedictionary.com/on+top+of